UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. Corporate America CU Short Duration Fund Semi-Annual Report www.corpamfunds.org June 30, 2013 CORPORATE AMERICA CU SHORT DURATION FUND July 31, 2013 Dear Shareholders, We are pleased to present you with the semi-annual report of the Corporate America CU Short Duration Fund (the “Fund”), which covers the first six months of 2013. Market Overview: “Taper” has become the new buzzword on the Street.Rates on intermediate and longer term Treasury securities rose as the markets focused on anticipation that the Fed could begin to taper their asset purchases in the near future.Despite (or perhaps because of) the rate rise, the Fed is likely to maintain an accommodative monetary policy.Economic activity remains stagnant and the Fed has strongly indicated that its changes are dependent on a falling unemployment rate and mild inflation.The Fed has stated that they are data dependent, and the data is not there yet.Nevertheless, May and June were two of the more challenging months for fixed-income investors in recent memory. For the first quarter, GDP was revised down to 1.8 percent from 2.4 percent, due, in part, to consumer spending revisions; however this extremely important segment of the economy has remained positive despite higher taxes and reduced fiscal spending.The housing market has continued to experience recovery into the second quarter, albeit peaking at over 1 million units in March.On a national level, home prices have increased 10 percent year over year.This combined with record highs in equity markets hascontributed to a recovery in household net worth.It appears that the highest level of consumer sentiment in two years could be attributable to these factors. The latest employment report for June indicated that non-farm payrolls increased 195,000 in June, compared to a forecast of 163,000.With the data from April and May restated higher, the economy has added more than 200,000 jobs per month on average in 2013.While non-farm payrolls have increased, real disposable income has grown slightly over 1 percent. Fund Performance: For the 6-month period ending June 30, 2013, the Fund provided an annualized distribution yield of 1.23 percent and an annualized 30-day SEC yield of 0.58 percent.Total return (which reflects the performance of the Fund at the Net Asset Value with all distributions reinvested) for the period ending June 30, 2013, as well as the Annualized Total Return (which reflects the performance of the Fund at the Net Asset Value with all distributions reinvested), and the benchmark for the Fund, are outlined in the following table. 1 CORPORATE AMERICA CU SHORT DURATION FUND Corporate America CU Short Duration Fund (CASDX) (Date of Inception 5/26/11) Annualized Period Ending June 30, 2013 Total Return 1-year Total Returns Since Inception CASDX 1.93% 2.17% BofA Merrill Lynch 3-month U.S. Treasury Bill Index 0.11% 0.09% The Total Annual Fund Operating Expenses were 0.41% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (888) 621-9258. Portfolio Review: As of June 30, 2013, the Fund portfolio was primarily comprised of U.S. Government Agency Issues (70.0 percent in Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Government National Mortgage Association and Small Business Administration Loan Pools) with the remainder in cash and short term equivalents (28.2 percent), and other net assets and liabilities (such as income earned but not yet received, and payables for Fund expenses incurred but not yet paid).The positive performance of the Fund, as compared to the benchmark, is attributable to the lower economic impact on Agencies, as compared to Treasuries, during the same time.As of June 30, 2013, the average portfolio duration of the Fund (as calculated by index duration for floating rate products and effective duration for fixed rate products) was 1.15 years, which is well below the maximum duration specified in the prospectus.All the underlying investments that comprise the Fund are permitted by National Credit Union Administration Regulation §703 and §704 (investments that are permitted by only one of the regulations are not eligible for investment by the Fund). Market Outlook: Treasuries and corresponding spread products experienced extreme volatility during the latter part of the second quarter.Chairman Bernanke acknowledged that the Fed can now foresee a time when it will begin to reduce its quantitative easing program.The Fed Funds rate is currently forecast to remain unchanged until late 2014 or even into 2015. Because of the slowdown in economic growth, the Fed will likely stay in a holding pattern on rates for the near term.As long as GDP lingers at a lackluster rate of below 2 percent, job markets are not likely to add 200,000 additional jobs per month consistently and, since inflation pressures are non-existent, we believe the Fed will more than likely draw the conclusion that stimulus should continue (or least not be rapidly reduced). Concerns have been brought to the surface regarding the 30-year mortgage topping 4 percent in June for the first time in more than a year, and the 10 year Treasury hitting 2.70 percent.Given market uncertainty and a steeper yield curve, we believe fixed-income investors are now more likely to be able to achieve higher returns than they could 3 months ago. 2 CORPORATE AMERICA CU SHORT DURATION FUND Fund Outlook: The Fund carried a large defensive cash position during the second quarter, resulting in lower yields than historically achieved but limiting NAV losses in an extremely challenging bond market.The new, steeper yield curve presents opportunities that did not exist 3 months ago.While the market apparently believes Fed tapering is imminent, we believe the market has gotten ahead of where the economic data warrants.We expect that cash balances can be deployed in this more favorable risk-return environment, with yield measures moving higher.The Fund may increase its positions in fixed-rate securities, but the Fund will continue to hold a significant allocation of government-guaranteed floating rate products.The market uncertainty creates opportunity; we believe the near-term outlook is bright for the Fund. We welcome new investors and thank all of the investors in the Fund for your commitment to the Fund’s strategy of seeking a reasonable return on quality, credit union permissible, short duration debt securities.We value your trust in our efforts. Sincerely, David A. Filby Shirley S. Senn Portfolio Manager Portfolio Manager Past performance does not guarantee future results. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings and is more exposed to individual security volatility than a diversified fund.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.Changes in interest rates on floating (or variable) rate securities may lag behind changes in market rates, the value of such securities may decline during periods of rising interest rates until their interest rates reset to market rates. Not federally insured / Not a credit union obligation / Not credit union guaranteed / May lose value. The BofA Merrill Lynch 3-month U.S. Treasury Bill Index is comprised of a single U.S. Treasury issue with approximately three months to final maturity, purchased at the beginning of each month and held for one full month.At the end of the month, that issue is sold and rolled into a newly selected issue.S&P Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. Distribution Yield is the most recent dividend per share (annualized) divided by the appropriate net asset value per share. Duration measures the responsiveness of a bond’s price to changes in interest rates. 30-Day SEC Yield is a standardized yield computed by dividing the net investment income per share earned during the 30-day period prior to quarter-end and was created to allow for fairer comparisons among bond funds. The Fund’s Total Fund Operating Expense ratio of 0.41% is reflective of the information disclosed in the Fund’s prospectus dated April 24, 2013 and may differ from the expense ratio disclosed in this report. Opinions expressed are those of the Fund’s Adviser and are subject to change, are not guaranteed and should not be considered investment advice. Please refer to the Schedule of Investments in the report for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. This Shareholder Letter must be preceded or accompanied by a current prospectus. Quasar Distributors, LLC, Distributor 3 CORPORATE AMERICA CU SHORT DURATION FUND Value of $50,000 Investment (Unaudited) The chart assumes an initial investment of $50,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of June 30, 2013 One Year Since Inception(1) Corporate America CU Short Duration Fund 1.93% 2.17% BofA Merrill Lynch 3-month U.S. Treasury Bill Index(2) 0.11% 0.09% Inception date of the Fund was May 26, 2011. The BofA Merrill Lynch 3-month U.S. Treasury Bill Index is comprised of a single U.S. Treasury issue with approximately three months to final maturity, purchased at the beginning of each month and held for one full month. At the end of the month, that issue is sold and rolled into a newly selected issue. It is not possible to invest directly in an index. 4 CORPORATE AMERICA CU SHORT DURATION FUND Expense Example (Unaudited) June 30, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2013 – June 30, 2013). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (1/1/2013) Value (06/30/2013) (1/1/2013 to 06/30/2013) Actual(2) Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.39%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual return for the six-month period ended June 30, 2013 of 0.36%. 5 CORPORATE AMERICA CU SHORT DURATION FUND Sector Allocation (Unaudited) as of June 30, 2013(1) (% of net assets) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 6 CORPORATE AMERICA CU SHORT DURATION FUND Schedule of Investments (Unaudited) June 30, 2013 Description Par Value U.S. GOVERNMENT AGENCY ISSUES – 70.0% Federal Home Loan Mortgage Corporation Series 3283, Class PA $ $ 5.500%, 07/15/2036 Series 4107, Class HA 2.000%, 10/15/2041 Series 4140, Class BP 2.500%, 04/15/2042 Federal National Mortgage Association Series 2013-06, Class AB 2.000%, 12/25/2042 Government National Mortgage Association Series 2012-74, Class AD 2.000%, 01/20/2042 Small Business Administration* 4.187%, 12/25/2021, #521781 3.075%, 01/25/2022, #508962 3.555%, 07/25/2020, #508878 3.075%, 06/25/2022, #509198 4.056%, 04/25/2023, #521816 4.142%, 02/25/2024, #521828 4.154%, 02/25/2024, #521821 3.751%, 06/25/2036, #521808 3.250%, 10/25/2036, #509106 3.075%, 05/25/2037, #509231 4.067%, 07/25/2037#521880 Series 2005-P10A, Class 1 4.638%, 02/10/2015 Total U.S. Government Agency Issues (Cost $53,494,146) See Notes to the Financial Statements 7 CORPORATE AMERICA CU SHORT DURATION FUND Schedule of Investments (Unaudited) – Continued June 30, 2013 Description Shares Value MONEY MARKET FUND – 28.2% Invesco Treasury Portfolio, 0.020%* (Cost $21,959,048) $ Total Investments – 98.2% (Cost $75,453,194) Other Assets and Liabilities, Net – 1.8%^ Total Net Assets – 100.0% $ * Variable rate security. The rate shown is the rate in effect as of June 30, 2013. ^ Other assets and liabilities include receivables for items such as income earned but not yet received and payables for items such as Fund expenses incurred but not yet paid. See Notes to the Financial Statements 8 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Assets and Liabilities (Unaudited) June 30, 2013 ASSETS: Investments, at value (cost $75,453,194) $ Receivable for investment securities sold Interest receivable Prepaid expenses Total assets LIABILITIES: Payable to investment adviser Payable to affiliates Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment loss ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share $ See Notes to the Financial Statements 9 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Operations (Unaudited) For the Six Months Ended June 30, 2013 INVESTMENT INCOME: Interest income $ Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Transfer agent fees Audit fees Federal & state registration fees Compliance fees Legal fees Custody fees Other Trustee fees Postage & printing fees Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 10 CORPORATE AMERICA CU SHORT DURATION FUND Statement of Changes in Net Assets Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold — Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains — — Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period, including accumulated undistributed net investment income (loss) of$(367,392) and $1, respectively $ $ See Notes to the Financial Statements 11 CORPORATE AMERICA CU SHORT DURATION FUND Financial Highlights For a Fund share outstanding throughout the period. Six Months Ended June 30, 2013 Year Ended Period Ended (Unaudited) December 31, 2012 December 31, 2011(1) PER SHARE DATA: Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) ) ) Dividends from net capital gains — — ) Total distributions ) ) ) Net asset value, end of period $ $ $ TOTAL RETURN %(3) % %(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ $ Ratio of expenses to average net assets: Before expense waiver/recoupment %(4) % %(4) After expense waiver/recoupment %(4) % %(4) Ratio of net investment income to average net assets: Before expense waiver/recoupment %(4) % %(4) After expense waiver/recoupment %(4) % %(4) Portfolio turnover rate 15
